Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Voight on 8/18/22.

The application has been amended as follows: 

Claims 6 and 7 are canceled. Claims 1, 4, 8-10 are amended and claims 11-18 are new (see below).



 1. (Amended) A composition based on a colloidal disperse system suitable for phase inversion, said composition comprising: 	a) from 60 to 90% by weight204=0.77-0.79 g/cm3, and w=11.6-12.2,  	b) from 2 comprising a fatty acid polyethylene glycol ester wherein the organic compound forming the reaction product is an organic polyol selected from the group consisting of polyethylene glycol, polypropylene glycol, a block copolymer thereof, polyalkanolamine, or glycerol oligomer, said organic compound having an average molecular weight less than Mn=650, said reaction product having a water number of from 3 to 12, 

4. (Amended) The composition according to Claim 1, wherein the nonionic surfactant is selected from the group consisting of fatty acids with an average carbon number of from 14 to 20 and fatty acid esters prepared by the reaction of polyethylene glycols or polyalcohols having an average molecular weight of Mn=200-650, 

8. (Amended) The composition of Claim [[6]] 1, wherein the polyalkanolamine is diethanolamine or triethanolamine.

9. (Amended) The composition of Claim [[6]] 1, wherein the glycerol is an oligomer diglycerol or triglycerol.

10. (Amended) A chemical stimulation method for reducing the proportion of water in production wells and/or controlling flow profiles in the vicinity of method comprising:  	injecting into a production well or a water injection well a composition based on a colloidal disperse system suitable for phase inversion, wherein the composition comprises: 	 	a) from 60 to 90% by weight of refined petroleum-distillation middle distillate having a boiling point in the range of 140-240 °C, density d204=0.77-0.79 g/cm3, and Watson characterization factor of Kw=11.6- 12.2, 	 	b) from 2 to 12% by weight of an anionic surfactant or mixtures of such surfactants, 	 	c) from 1 to 25% by weight of a non-ionic surfactant comprising a fatty acid polyethylene glycol ester having a water number of 5 to 8, 	 	d) from 1 to 25% by weight of a reaction product of sunflower oil or rapeseed oil and an organic compound having at least two free hydroxyl groups and at least one intramolecular oxygen and/or nitrogen atom, wherein the organic compound forming the reaction product is an organic polyol selected from the group consisting of polyethylene glycol, polypropylene glycol, a block copolymer thereof, polyalkanolamine, or glycerol oligomer, said organic compound having an average molecular weight less than Mn=650, said reaction product having a water number of from 3 to 12, and having an unreacted vegetable oil content of up to 35% by weight.
Claim 11. (New) The composition according to Claim 1, wherein the refined petroleum-distillation middle distillate has a boiling point in the range of 180-220 °C.

Claim 12. (New) The composition according to Claim 1, wherein the refined petroleum-distillation middle distillate has a Watson characterization factor of Kw=11.8-12.0.

Claim 13. (New) The composition according to Claim 1, wherein said reaction product has a water number of from 5 to 9.

Claim 14. (New) The composition according to Claim 1, wherein the non-ionic surfactant is selected from the group consisting of fatty acids with an average carbon number of from 14 to 20 and fatty acid esters prepared by the reaction of polyethylene glycols or polyalcohols having an average molecular weight of Mn=300, or any mixture thereof.

Claim 15. (New) The method according to Claim 10, wherein the refined petroleum-distillation middle distillate has a boiling point in the range of 180-220 °C.

Claim 16. (New) The method according to Claim 10, wherein the refined petroleum-distillation middle distillate has a Watson characterization factor of Kw=11.8-12.0.

Claim 17. (New) The method according to Claim 10, wherein said reaction product has a water number of from 5 to 9.

Claim 18. (New) The method according to Claim 10, wherein the non-ionic surfactant is selected from the group consisting of fatty acids with an average carbon number of from 14 to 20 and fatty acid esters prepared by the reaction of polyethylene glycols or polyalcohols having an average molecular weight of Mn=300, or any mixture thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to disclose, teach, or suggest the combination of key limitations instantly claimed. For example, the closest prior art fails to recite a composition comprising a refined petroleum-distillation middle distillate, an anionic surfactant, a non-ionic surfactant, and reaction product of sunflower oil or rapeseed oil, wherein the components have the specific properties and concentrations as claimed. 	Holtsclaw et al. (US 2018/0320060) teaches a composition comprising a refined petroleum-distillation middle distillate, an anionic surfactant, and a non-ionic surfactant. However, Holtsclaw fails to teach the inclusion of a reaction product of sunflower oil or rapeseed oil, and wherein the components have the specific properties and concentrations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674